Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Gollhofer (Reg. No. 31,106) on 04/06/2021.

The application has been amended as follows: 

Claims 1-10 (cancelled)

11.  (Previously Presented)  A method for detecting a user selection from among a predetermined set of operating functions of an operating device, comprising:
displaying all of the operating functions of the predetermined set, each represented by a dedicated graphical object, on a display face;
assigning fingers of a hand of a user to each of the operating functions of the predetermined set, by a control device, so that each finger corresponds to a different operating function;
detecting finger contacts of at least two of the fingers of the hand, by a detection device, on a predetermined contact face of the operating device;
determining selection fingers, among the fingers of the hand, that contact the predetermined contact face;

signaling the whole user selection to a subsequent process of the operating device by selection data identifying the selected operating functions;
displaying the selected operating functions respectively represented by the dedicated graphical object on the display face in the subsequent process while excluding the dedicated graphical object of any operating function excluded from the whole user selection, the dedicated graphical object of each selected operating function being displayed in a first spatial region different than a second spatial region in which the finger contacts of the at least two of the fingers are detected;
activating, in the subsequent process, the selected operating functions; and
outputting on the display face, in a sub-divided fashion, in a respective dedicated sub-region of the display face, respective functional data simultaneously for the selected operating functions.

12.  (Previously Presented)  The method as claimed in claim 11, 
further comprising detecting a confirmation gesture of the hand by the detection device, and
wherein the specifying of the whole user selection is performed only when the confirmation gesture of the hand is detected by the detection device.

13.  (Previously Presented)  The method as claimed in claim 12, wherein an overall movement of the hand together with the fingers which contact the contact face in a predetermined direction along the contact face is detected as the confirmation gesture.

14.  (Previously Presented)  The method as claimed in claim 13, wherein the detection device detecting the finger contacts of the at least two of the fingers on the contact face is at least one of a sensor matrix with proximity sensitivity, contact-sensitive sensors and a camera.


detecting an arrangement of contact points of contacting fingers on the contact face, and
a sequence of
detecting the fingers of the hand by a time-of-flight camera;
recognizing each finger of the hand in 3D image data of the time-of-flight camera; and
determining a respective distance of each finger from the contact face.

16.  (Previously Presented)  The method as claimed in claim 13, wherein the determining of the selection fingers that contact the contact face includes at least one of
detecting an arrangement of contact points of contacting fingers on the contact face, and
a sequence of
detecting the fingers of the hand by a time-of-flight camera;
recognizing each finger of the hand in 3D image data of the time-of-flight camera; and
determining a respective distance of each finger from the contact face.

17.  (Previously Presented)  The method as claimed in claim 12, wherein the detection device detecting the finger contacts of the at least two of the fingers on the contact face is at least one of a sensor matrix with proximity sensitivity, contact-sensitive sensors and a camera.

18.  (Previously Presented)  The method as claimed in claim 12, wherein the determining of the selection fingers that contact the contact face includes at least one of
detecting an arrangement of contact points of contacting fingers on the contact face, and
a sequence of
detecting the fingers of the hand by a time-of-flight camera;

determining a respective distance of each finger from the contact face.

19.  (Previously Presented)  The method as claimed in claim 11, wherein the detection device detecting the finger contacts of the at least two of the fingers on the contact face is at least one of a sensor matrix with proximity sensitivity, contact-sensitive sensors and a camera.

20.  (Previously Presented)  The method as claimed in claim 11, wherein the determining of the selection fingers that contact the contact face includes at least one of
detecting an arrangement of contact points of contacting fingers on the contact face, and
a sequence of
detecting the fingers of the hand by a time-of-flight camera;
recognizing each finger of the hand in 3D image data of the time-of-flight camera; and
determining a respective distance of each finger from the contact face.

21.  (Previously Presented)  An operating device for detecting a whole user selection from among a predetermined set of distinct operating functions of the operating device, comprising:
a display face initially displaying all of the distinct operating functions of the predetermined set, each operating function represented by a dedicated graphical object;
a contact face;
a detection device detecting finger contacts of at least two fingers of a hand of a user on the contact face of the operating device and determining selection fingers, among all fingers of the hand, that contact the contact face; and
a control device configured to 

specify the whole user selection of selected operating functions, each selected operating function corresponding to one of the selection fingers, 
signal the whole user selection to a subsequent process of the operating device by selection data identifying the selected operating functions, 
display the selected operating functions respectively represented by the dedicated graphical object on the display face in the subsequent process while excluding the dedicated graphical object of any operating function excluded from the whole user selection, the dedicated graphical object of each selected operating function being displayed in a first spatial region different than a second spatial region in which the finger contacts of the at least two of the fingers are detected,
activate, in the subsequent process, the selected operating functions, and
output on the display face in a respective dedicated sub-region of the display face, respective functional data simultaneously for the selected operating functions.

Allowable Subject Matter
Claims 11-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to claims 11, 21 and 22, none or the prior arts individually or in combination disclose:
“assigning fingers of a hand of a user to each of the operating functions of the predetermined set, by a control device, so that each finger corresponds to a different operating function” and “displaying the selected operating functions respectively represented by the dedicated graphical object on the display face in the subsequent process while excluding the dedicated graphical object of any operating function .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375.  The examiner can normally be reached on Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SAHLU OKEBATO/Primary Examiner, Art Unit 2625                                                                                                                                                                                                        4/6/2021